Citation Nr: 0534028	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of the declaration of forfeiture of Department of 
Veterans Affairs (VA) benefits in accordance with 38 U.S.C.A. 
§ 6103 (West 2002).


WITNESSES AT HEARING ON APPEAL

Appellant and Daughters


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had recognized military service from December 
1941 to April 1942 and March 1945 to May 1945; he was a 
prisoner of war from April 1942 to July 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination by the 
Compensation and Pension Service of VA.  In March 2002, the 
veteran attended a hearing at the RO before a Hearing 
Officer.  This matter was previously before the Board and was 
remanded in February 2005.


FINDINGS OF FACT

1.  In November 1998, the veteran submitted a claim for 
service connection for POW-related disabilities, including 
heart disease.

2.  In support of his claim, the veteran submitted medical 
certifications issued by Primitivo C. Beltran, M.D., dated 
February 1, 1998 and August 20, 2000.  In these 
certifications, Dr. Beltran certified that the veteran had 
been under his care for heart problems for 30 years.

3.  In October 2001, during a VA field investigation 
interview, Dr. Beltran admitted that he never treated the 
veteran prior to 1998, but had stated otherwise at the 
veteran's request and as a favor to the veteran's son-in-law.


CONCLUSION OF LAW

The veteran knowingly made or participated in the making or 
presentation of false or fraudulent statements concerning his 
claim for service connection for heart disease and other POW 
disabilities; he has forfeited all rights, claims and 
benefits under all laws administered by VA (except those 
pertaining to insurance benefits).  38 U.S.C.A. § 6103 (West 
2002); 38 C.F.R. § 3.901 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2005).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in his or her 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the claim for revocation of forfeiture, the 
Board notes that both the law and regulations provide that 
VA will refrain from or discontinue providing assistance in 
obtaining evidence where the claimant is not entitled to the 
benefit as a matter of law.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R § 3.159(d).  In fact, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
is not applicable in cases where the law as mandated by 
statute, and not the evidence, is dispositive of the claim.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Consequently, the VCAA is inapplicable here.

II.  Factual Background

In November 1998, the veteran submitted a claim for service 
connection for POW-related disabilities of heart disease, 
malnutrition and malaria.  He also submitted a February 1998 
Medical Certificate from Dr. Primitivo C. Beltran, M.D., 
certifying that the veteran had been under his medical care 
for pain and swelling of the joints and lower extremities for 
30 years and that the veteran had symptoms of cardiac 
ischemia as manifested by shortness of breath.

On a Former POW Medical History questionnaire received at the 
RO in November 1998, and dated in October 1998, the veteran 
said that as a POW he suffered from malaria, dysentery, 
beriberi and "many others."

Also received in November 1998 were Authorization for Release 
of Information forms (VA Forms 21-4142) signed by the veteran 
in October 1998.  On these forms the veteran stated that he 
received treatment from Dr. Primitivo Beltran and Dr. Medina 
at Scarborough Hospital in Ontario, Canada.  He provided 
dates of treatment of February 1, 1998 and September 20, 
1998.

An undated medical form shows that the veteran was treated 
for heart-related symptoms of pericardial pain and exertional 
dyspnea on five occasions from February 1, 1998 to December 
1, 1998.

In June 1999, the veteran completed another Authorization for 
Release of Information form (VA Form 21-4142) noting 
treatment with Dr. Primitivo C. Beltran for heart symptoms on 
February 1, 1998, February 15, 1998, May 30, 1998, and June 
30, 1998. 

A Medical Certificate is on file dated in August 2000, from 
Edgardo G. Lopez, M.D., reflecting a diagnosis of ischemic 
heart disease.

Also on file in August 2000 is a private outpatient chart 
reflecting a diagnosis of ischemic heart disease.

In an August 2000 Medical Certification, Dr. Beltran again 
stated that the veteran had been under his medical care off 
and on for ischemic heart disease manifested by pericardial 
pain, shortness of breath and exertional dyspnea for 30 
years.

In March 2001, the veteran signed and completed NA Form 13055 
(National Archives and Records) stating that Dr. Beltran had 
been treating him for cardiac ischemia from March 1, 1946, to 
"date."  

Another undated medical form shows that the veteran was 
treated on four occasions for heart-related symptoms of 
pericardial pain, exertional dyspnea, and osteoarthritis, 
lower extremities, from July 1, 2001, to September 1, 2001.

In September 2001, the RO ordered a field examination.  The 
examination included an October 2001 deposition taken from 
the veteran before a representative of VA.  During the 
deposition the veteran said that as a POW he developed 
Beriberi, swelling of his legs, malaria, and he tired easily.  
He denied receiving treatment in the concentration camp or 
after his release as a POW.  He said following his release as 
a POW his friends advised him to drink herbal medicine which 
he did and which cured him.  He reported that he began 
consulting with Dr. Beltran in 1972 and saw him off and on 
after that.  He said he had made a mistake on the VA 4142 
when he stated that he began treatment with Dr. Beltran on 
February 1, 1998.  He said that Dr. Beltran's certification 
that the veteran had been under his care for 30 years was 
true.  He also noted that a Dr. Medina treated him in 
Ontario, Canada, in 1987 for a heart ailment, but he did not 
know Dr. Medina's address.

During an interview with a VA investigator in October 2001, 
Dr. Beltran admitted that he never treated the veteran prior 
to 1998.  He explained that he was a former vice-mayor of 
Camiling and during the time of 1998, he was in the political 
arena and the veteran's son-in-law was the Brgy. Captain of 
Brgy. Bacabac.  He said he and the veteran's son-in-law 
established a political relationship wherein "they could not 
deny request from any one of them."  He said the veteran had 
been introduced to him and had requested a favor to make a 
certification concerning his ailments and period of his 
treatment.  Dr. Beltran said that the veteran was suffering 
from ischemic heart disease, PTB and arthritis.  He added 
that no laboratory or X-ray exanimation had been conducted.

During a hearing at the RO in March 2002, the veteran 
testified that Dr. Beltran had been treating him since 1968, 
but that 1998 was the first time he requested a medical 
certificate from him.  When asked by the hearing officer if 
he could present evidence showing that Dr. Beltran had been 
treating him since 1968, he said he could not "because [Dr. 
Beltran] does not give certifications like that."  The 
veteran's daughter testified that her father had been treated 
since 1968, but it was not very often.  She also said that 
prior to treatment with Dr. Primitivo Beltran, the veteran 
was treated by Dr. Primitivo's Uncle, Dr. Hilario Beltran.  
She said Dr. Hilario Beltran, who died approximately 10 years 
earlier, began seeing the veteran in 1968 and diagnosed the 
veteran as having Beriberi.  His daughter acknowledged that 
the veteran seldom saw the elder Dr. Beltran.

In October 2003, the RO received two affidavits in support of 
the veteran's claim.  One affidavit is from Dr. Beltran who 
said that 30 years prior to 1998 he acted as an assistant to 
his late uncle, Dr. Hilario Beltran, and that in the late 
1960s and 1970s the veteran came to the clinic and was 
treated for heart problems and lower extremity problems.  He 
said that his uncle was the one diagnosing the patients and 
he was the one who prepared the prescribed medications.  He 
explained that the veteran had referred to him as his 
physician for 30 years because he was the one who gave the 
veteran his medication.  In the other affidavit, two affiants 
attest to having knowledge of the veteran having received 
treatment from Dr. Hilario Beltran since the late 1960s.

III.  Analysis

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The Court held, in essence, that this process required 
the application of a "beyond a reasonable doubt" standard 
to declare forfeiture.  See Trilles v. West, 13 Vet. App. 
314, 320-22, 326-27 (2000).  The determination of whether the 
veteran knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

In the instant case, the evidence establishes beyond a 
reasonable doubt that the veteran indeed knowingly submitted 
false and fraudulent evidence to VA in pursuit of his claim 
for service connection for heart disease, malnutrition and 
malaria.  The fraudulent evidence is in the form of two 
medical certifications, dated in February 1998 and August 
2000, from Dr. Primitivo Beltran stating that he had been 
treating the veteran for symptoms of ischemic heart disease 
for 30 years.  

During an interview with a VA field investigator, Dr. 
Primitivo Beltran admitted that he never treated the veteran 
prior to 1998.  Notably, available treatment records from Dr. 
Beltran do not date back any earlier than 1998.  Dr. Beltran 
explained that he had a political relationship with the 
veteran's son-in-law who was the Brgy. Captain of Brgy. 
Bacabac and that he and the veteran's son-in-law had agreed 
that "they could not deny request from any one of them."  
He said that he had been introduced to the veteran and was 
asked by him as a favor to make a certification concerning 
the veteran's ailments and period of treatment.  

When the veteran was later asked during the March 2002 
hearing if he could explain or refute Dr. Beltran's interview 
statement, the veteran did not adequately do so.  He merely 
reiterated his earlier contention that he had been under Dr. 
Beltran's care since "1968".  Interestingly, his testimony 
in this regard is inconsistent with his earlier statements 
wherein he reported initial treatment with Dr. Beltran in 
1946, in 1972, and in 1998.  These inconsistencies 
significantly diminish the veteran's credibility.  Not only 
is the veteran's hearing testimony regarding the onset of 
treatment with Dr. Beltran inconsistent with his previous 
statements, it is also inconsistent with his daughters' 
testimony alleging that the veteran had actually been treated 
by a different Dr. Beltran in 1968.  In this regard, his 
daughters said that the veteran began treatment in 1968 with 
Dr. Primitivo's uncle, a Dr. Hilario Beltran.  When asked if 
they thought they could submit medical evidence of such 
treatment, they said that Dr. Hilario Beltran had died.  One 
must ask why up until this point no mention was ever made of 
the veteran's treatment with Dr. Hilario Beltran despite the 
numerous occasions that the veteran was asked by VA to 
provide his medical history.  The October 2003 affidavits 
from Dr. Beltran and two lay affiants attesting to the 
veteran's treatment with Dr. Hilario Beltran since the 1960s 
have been considered, but are not found to be credible.  That 
is, Dr. Beltran's affidavit is in direct conflict with his 
October 2001 interview statement wherein he admitted that he 
never treated the veteran prior to 1998 and, in fact, had 
been introduced to him (in 1998) and asked to certify a 
period of treatment.  Moreover, the veteran's daughters 
testified that Dr. Hilario had died 10 years earlier, but 
there are no treatment records from Dr. Primitivo Beltran 
earlier than 1998.

For the foregoing reasons, the Board concludes beyond a 
reasonable doubt that the veteran knowingly and intentionally 
made, or participated in the making or presentation of, false 
and fraudulent statements in an effort to obtain VA benefits.  
Thus, the forfeiture of eligibility for VA benefits that was 
declared against him in accordance with 38 U.S.C.A. § 6103 
was proper.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


